Citation Nr: 1036090	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-34 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel







INTRODUCTION

The appellant served on active duty from January 22, 1975 to 
April 22, 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on appeal.  
The appellant submitted a Notice of Disagreement with this 
determination in April 2006 and timely perfected his appeal in 
October 2006.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
appellant has been accorded the opportunity to present evidence 
and argument in support of the claim.  In his October 2006 
Substantive Appeal [VA Form 9] he declined the option of 
testifying at a personal hearing.


FINDING OF FACT

The preponderance of the evidence is against a finding that the 
appellant's currently diagnosed depression is the result of a 
disease or injury in active duty service, or had its onset in 
service.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by the appellant's 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to initial 
adjudication of the appellant's claim, a letter dated in June 
2005 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  

In this case, a letter partially satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
Veteran in June 2005, prior to the initial RO decision that is 
the subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  

A May 2006 letter informed the appellant of how VA determines the 
appropriate disability rating or effective date to be assigned 
when a claim is granted, consistent with the holding in 
Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  His claim was readjudicated in a 
September 2006 statement of the case (SOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing defect).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2009) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claim, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The record indicates 
that the appellant participated in a VA examination in January 
2006 and the results from that examination have been included in 
the claims file for review.  The examination involved a review of 
the claims file, a thorough examination of the appellant, and an 
opinion that was supported by sufficient rationale.  Therefore, 
the Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to obtain 
the requisite medical information necessary to make a decision on 
the appellant's claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2009).  He has retained the services of a representative.  
As indicated above, he declined a personal hearing.  Accordingly, 
the Board will proceed to a decision.



II.  The Merits of the Claim

Relevant Law and Regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Discussion

In essence, the appellant claims that his current psychiatric 
disability was caused by his active duty military service.  He 
contends that he developed depression while serving in the United 
States Marine Corps from January 1975 to April 1975, and that he 
has experienced depression continuously to this day.

With respect to Hickson element (1), current disability, the 
appellant has been diagnosed with major depressive disorder.  See 
VA Mental Disorders Examination Report, January 4, 2006.  
Accordingly, Hickson element (1) is satisfied.

As to Hickson element (2), in-service disease or injury, the 
appellant's service treatment records indicate that in February 
1975, the appellant was admitted to the natural processing unit 
(NPU) ward after reporting to sick call in an emotionally 
decompensated state.  At that time, it was noted the appellant 
had been screaming and crying in platoon, complaining of extreme 
abdominal pain.  During his time in the NPU ward, the appellant 
continued to be extremely anxious.  He expressed a history of 
chronic anxiety while under stress.  He believes that his 
"nerves" were the cause of his abdominal pain.  See NPU 
Memorandum, February 13, 1975.  In April 1975, the appellant was 
referred to the Depot Aptitude Board, which determined that he 
was unsuitable for service due to a character and behavior 
disorder (CBD).  
Although there is no psychiatric diagnosis during service, for 
the purpose of this decision the Board finds that there is 
evidence of psychiatric symptomatology (anxiety and nervousness) 
during service.  Hickson element (2) has been met to that extent.

With respect to Hickson element (3), there is no competent 
medical evidence of record that links the appellant's current 
depression with his military service.

The appellant was afforded a VA examination in January 2006.  At 
that time, the VA examiner noted that the appellant was difficult 
to interview because he stated that he was "rageful" and could 
not remember any specifics of his time in active duty service.  
It was noted that the appellant had several hospitalizations for 
suicidal ideation.  Ultimately, the appellant was diagnosed with 
major depressive disorder and gender identity disorder.  The VA 
examiner opined that the appellant had a long history of 
maladaptive behaviors.  He had several psychiatric and substance 
abuse related hospitalizations and had been unable to 
constructively participate in available programs and treatment 
options.  The VA examiner noted that he was unable to address the 
issue of service connection and/or possible predating psychiatric 
problems without resorting to speculation.  See VA Mental 
Disorders Examination Report, January 4, 2006.  

It is clear that the VA examiner based this opinion on the fact 
that the appellant was unable to remember any of the details of 
his short time in service and the fact that he had not sought any 
medical treatment for his psychiatric disabilities for over 30 
years since his discharge from service.  The Court acknowledges 
that there are instances where a definitive opinion cannot be 
provided because required information is missing or can no longer 
be obtained or current medical knowledge yields multiple possible 
etiologies with none more likely than not the cause of the 
claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 
(2009) (noting that the Board need not obtain further medical 
evidence where the medical evidence "indicates that determining 
the cause is speculative").   

The appellant has been accorded ample opportunity to secure and 
present medical nexus evidence in his favor.  He did not do so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].

To the extent that the appellant and his representative contend 
that a medical relationship exists between his diagnosed mental 
disabilities and his military service, any such statements 
offered in support of the appellant's claim do not constitute 
competent medical evidence and cannot be accepted by the Board.  
It is well settled that laypersons without medical training, such 
as the appellant, are not competent to comment on medical matters 
such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

It appears that the appellant is presenting an argument based on 
continuity of symptomatology; that is, that he had depression in 
service and continuously thereafter.  The Board is of course 
aware of the provisions relating to continuity of symptomatology, 
discussed above.  See 38 C.F.R. § 3.303(b) (2009).  However, this 
contention is not supported by the evidence of record.

As was discussed above, the appellant reported symptoms of 
anxiety during service.  No psychiatric diagnosis was made at 
that time.  Significantly, the medical evidence of record 
indicates no manifestation of any depressive symptomatology for 
decades following service.  Indeed, no post-service treatment 
records in the appellant's claims file demonstrate treatment for 
anxiety or depression at any time prior to 2004.  

As was noted above, depression was not diagnosed in service, and 
was not initially diagnosed until decades after service.  In the 
interim, there were no complaints of, or treatment for, 
depression or anxiety.  Supporting medical evidence of continuity 
of symptomatology is required.  See Voerth v. West, 13 Vet. App. 
117, 120-121 (1999) [there must be medical evidence on file 
demonstrating a relationship between a veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a layperson's observation is 
competent].  Such evidence is lacking in this case.  There is no 
competent medical evidence of depression or anxiety for more than 
30 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [noting that it was proper to consider a 
veteran's entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to account 
for the lengthy time period after service for which there was no 
clinical documentation of the claimed condition].  Accordingly, 
service connection may not be established via continuity of 
symptomatology for either issue under 38 C.F.R. § 3.303(b).

Therefore, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
depression.  The benefit sought on appeal is accordingly denied.



ORDER

Entitlement to service connection for depression is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


